Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,7,8,14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kominato et al. 20090252054.
Kominato et al. 20090252054 in example 1 teaches a quartz substrate coated with a 70 nm semitransmissive MoSiN layer, a CrN layer, a CrC layer (formed by reactive sputtering of Cr in 96.5% Ar and 3.5 % CH4), a CrON layer, (formed by sputtering in 87.5 % Ar:12.5 % NO, Cr laminate has a total thickness of  67 nm), a 5 nm MoSiN layer (3).  This was provided with a resist (4/41), which is used to pattern the MoSiN layer (3/31) using a fluorine etch, this is then used to mask the etch of the Cr light shielding (trilayer 2/21) laminate (figure 2G). The pattern is then transferred to the MoSiN phase shift layer (5/51) as shown in figure 2H.  Further masking is 
	The process of Kominato et al. 20090252054 uses a reactive sputtering in the same manner as disclosed in the instant specification (Ar/CH4).  The examiner holds that the CrC layer formed using the disclosed reactive sputtering inherently has a carbon content of 1 to 8 At% (6 At% is taught by Yamada et al. JP 2003-195483 below) based upon the 3.5 % methane used in the sputtering.  The examiner holds that this inherently results in a C1s binding energy of 282-284 eV (see instant specification at [0084]) and does not contain either oxygen or nitrogen based upon these gasses not being present during the sputtering.
Claims 1-5,7,14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Yamada et al. JP 2003-195483.
Yamada et al. JP 2003-195483 (machine translation attached) in example 1 teaches a quartz substrate coated with a 20 nm CrN layer, a 25 nm CrC layer (formed by reactive sputtering of Cr in 96.5% Ar and 3.5 % CH4), a 15 nm CrON layer, (formed by sputtering in 87.5 % Ar:12.5 % NO, Cr laminate has a total thickness of  60 nm and an OD of 2.5, table 5). The CrN has a 20% nitrogen content, the CrC layer has 6% carbon content and the CrON layer has 45% oxygen and 25% nitrogen content [0020,0026-0028,0041-0047]. This was provided with a resist, patterned and evaluated [0032-0035,0048-0059]. By adjusting the atomic % of the carbon and nitrogen in the layer, the optical density can be adjusted [0036]. 
The 20 nm CrN film is considered semi-transmissive at some portion of the electromagnetic spectrum.
Claims 1-5,7,14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hoshino et al. JP 03-168747.
xC film (CrOx with 3-10 At% carbon atoms), a 60 nm (600 angstroms) CrC (Cr with 3-10 At% carbon atoms), a 30 nm (300 angstroms) CrOxC  (CrOx with 3-10 At% carbon atoms) layer.  These are patterned as in figure 1 (translation at page 5 of 6, original at page 3/upper left column).
The 5 nm CrOxC film is considered semi-transmissive at some portion of the electromagnetic spectrum.
Claims 1-5,14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagarekawa et al. 4530891.
Nagarekawa et al. 4530891 teaches in table 1, sample A which is a 56 nm thick CrC shading layer formed by sputtering Cr in a 95% Ar/5% methane on a polished glass substrate.  There is also sample B which is 57 nm thick CrC shading layer formed by sputtering Cr in a 90% Ar/10% methane on a polished glass substrate. Figure 3 is described as having a 57 nm thick CrC shading layer formed by sputtering Cr in a 90% Ar/10% methane on a polished glass substrate, followed by a 25 nm CrON layer formed by sputtering Cr in a 80% Ar/20% NO atmosphere (4/23-59).  
	The examiner holds that the embodiment described with respect to figure 3 in column 4 meets the limitations of the claims.
Alternatively, if this position is not upheld, the examiner holds that it would have been obvious to modify this examples by using the CrC film formed by sputtering Cr in a 95% Ar/5% methane on a polished glass substrate and that this would inherently meet the claims having a carbon content of less than 10 at%. 
Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato et al. 20090252054, in view of Hashimoto et al. 20100075236. 
Hashimoto et al. 20100075236 establishes that phase mask where the phase shift is provided by etching the quartz substrate or etching/patterning a phase shift layer formed on the substrate [0006]. The process of figures 5 is described in example 5, where a quartz substrate (1) is coated with a 38 nm MoSiN semi-transmissive phase shift film, a light shielding  laminate (13) of a 30 nm CrON antireflection layer (11) and a CrN light shielding film (12),  a resist film (50) was coated on this and used to pattern the light shielding layers (11-13) using a Cl2 and O2 etch, the resist was removed to yield a light shielding frame region. A CrON film (20) was then sputtered and a second resist (51) applied, and patterned.  The resist is then used to form an etch mask pattern in film (20) by etching with a Cl2 and O2 etch and then stripped and the semi-transmissive phase shift layer and the substrate were simultaneously etched to obtain a 180 degree phase shift using CHF3/He etch and then a resist is applied to protect the frame region and a Cl2 and O2 etch was used to remove the unprotected Cr layers, leaving a CrON/CrN/CrON light shielding trilayer in the frame region. This is then used and evaluated [0216-0247].  Useful light shielding layers include Cr based materials such a chromium alone or compounds of chromium with oxygen, nitrogen, hydrogen and/or carbon. It can be a single layer is a laminate with a total thickness of 50-100 nm [0064-0068].  An etch mask can be Cr based materials such a chromium alone or compounds of chromium with oxygen, nitrogen, hydrogen and/or carbon, can be a single layer or a multilayer structure of layers with different compositions and can be 5-40 nm [0073-0079]. 
	It would have been obvious to modify the process of Kominato et al. 20090252054 by etching both the phase shift layer and a portion of the substrate as taught by Hashimoto et al. .  

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kominato et al. 20090252054, in view of Hashimoto et al. 20100075236, further in view of Aoyama et al. JP 2015-049455. 
Aoyama et al. JP 2015-049455 teaches in example 2, a substrate was coated with 69 nm or MoSiN, a CrN layer, a CrC film (combined thickness of 26 nm), a 22 nm CrON layer, the composite having an OD of 3 or more where the reflectance at 488 and 532 nm similar. [0073-0084]. In comparative example 1, a substrate was coated with 69 nm or MoSiN, a CrN layer, a CrC film (combined thickness of 55 nm), a 18 nm CrON layer, the composite having an OD of 3 or more [0151-0158]. This results in a large difference between the reflectance at 488 and 532 nm.   In the examples of  tables 1 and 4 the intermediate layer is 4 nm. [0063,0066,0098,0103]. The light shielding film (2) can be Cr combined with one or more of oxygen, nitrogen, carbon to form compounds including CrO, CrN, CrON, CrONC, CrBON, CrBOCN and the like.  The structure can be a single layer, a graded layer or a multilayered structure [0046-0049]. 
	Further, it would have been obvious to one skilled in the art to modify the masks and processes of using them rendered obvious by the combination of Kominato et al. 20090252054 and Hashimoto et al. 20100075236 by reducing the thickness of the CrN and CrC layer to 26 nm and where the CrC layer is ~4 nm as taught by Aoyama et al. JP 2015-049455 to improve the uniformity at 488 to 532 nm to allow for improved defect inspection.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yoshikawa et al. 20070212618 teaches the provision of an etching mask film (4) is disclosed and can be a Cr material with 60-100% Cr and 0-40 at% oxygen, 0-40 % nitrogen and 0-10 at% carbon [0077,0107-0108].  The thickness can be 5-30 nm and it can be a multilayer film where the surfaces/interface has a higher nitrogen or oxygen content. [0107-0121].  Figures 10A-J shows a patterning process of the mask including a substrate (1), etch stop layer (9), light shielding layer (2), antireflection layer (3), an etch mask layer (4) and a photoresist (7).  The resist is used to pattern the etch mask layer (4), the (10A, 10C,10E), the pattern etched into the hard/etch mask layer is then transferred into the light shielding (2) and antireflection layer (3) and the openings in the etch stop layer (9) result in etching into the substrate  using a fluorine etch (10E and 10G).  The etch mask (4) and etch stop (9) are then removed with a chlorine etch (10G, 10I) [0156-0159]. An etch stop (9) is disclosed and can be a Cr material with 60-100% Cr and 0-40 at% oxygen, 0-40 % nitrogen and 0-10 at% carbon [0077,0107-0108].  The thickness can be 5-30 nm and it can be a multilayer film where the surfaces/interface has a higher nitrogen or oxygen content. [0062-0073].  The light shielding film can be Cr or Cr compounds, can be 10-80 nm 0101] and the optical density can be adjusted to be 1-4 by controlling the composition and thickness [0102]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 8, 2021